ATTACHMENT TO THE ADVISORY ACTION
The terminal disclaimer filed on 5/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16758767 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Thus, the double patenting rejections are withdrawn.

Applicants' response filed 5/18/22 with respect to the rejections over Kahlen have been fully considered but are not persuasive for the reasons set forth below.  

Applicant argues that the heterophasic component B of Khalen is a blend, while the claimed heterophasic propylene ethylene copolymer is not.
In response, the examiner disagrees. 
First, the claims do not exclude blends.  
Second, applicant’s line of reasoning is not well grounded in the facts of the case.  The propylene ethylene copolymer comprises a blend of polymers because of the different solubilities (XS).   If the copolymer were a single component, it would not have different fractions with different solubility, etc. It would either be soluble or not.  The skilled artisan would immediately recognize that a heterophasic “propylene ethylene copolymer” is a blend and could not be an individual polymer because of the different fractions (polymers) soluble in xylene (XS) and fractions (polymers) that are insoluble in xylene (XIS), indicating that it is a blend.
Lastly, applicant’s arguments contradict the specification of copending application 16758767, which a TD was just filed.  Paragraph 24 of the copending specification states that the “propylene ethylene copolymer is a polymer comprising a matrix comprising an isotactic propylene homopolymer and a rubber phase dispersed in the matrix being a propylene ethylene copolymer” (emphasis added).  While the instant application does not define the copolymer outside the examples, the copolymers comprises polymers that are soluble in xylene (XS) and polymers that are insoluble in xylene (XIS), indicating that it is a blend.
Thus, applicant’s argument that the claimed propylene ethylene copolymer is not a blend is not persuasive.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764